[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                               NOV 18, 2008
                             No. 08-12058                    THOMAS K. KAHN
                         Non-Argument Calendar                   CLERK
                       ________________________

                        Agency Nos. A98-614-322
                             A98-614-323

EDDY LEONEL GUERRA CABRERA,
LESLIE MAGALY ESTRADA ROMERO,
BRENDA LISETH GUERRA ARDON,
JOSELIN YAZMIN GUERRA ESTRADA,
EDDY LEONEL GUERRA ESTRADA,
WILLIAM GUSTAVO ESTRADA ARDON,

                                                                    Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.


                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                          (November 18, 2008)

Before TJOFLAT, DUBINA and FAY, Circuit Judges.
PER CURIAM:

      Eddy Guerra Cabrera, his wife, Leslie Estrada Romero, and his children,

William Guerra Ardon, Brenda Guerra Ardon, Joselin Guerra Estrada, and Eddy

Guerra Estrada (“Petitioners”), natives and citizens of Guatemala, appeal the order

by the Board of Immigration Appeals (“BIA”) affirming the immigration judge’s

(“IJ’s”) order of removal and denial of asylum and withholding of removal under

the Immigration and Nationality Act (“INA”). For the reasons set forth below, we

deny the petition.

                                           I.

      The Petitioners claim that they were persecuted by Guatemalan police

officers on account of their imputed political opinions. Specifically, the Petitioners

allege that they filed complaints with the police concerning ill-treatment by police

officers and that these police officers interpreted the complaints as contrary

political opinions and persecuted them.

      Specifically, in their application, the Petitioners alleged that, in 2000, Eddy

Guerra Cabrera’s business was robbed and, several months after that incident, four

people assaulted and attempted to kill Leslie Estrada Romero. Many months

thereafter, the Petitioners began receiving threatening telephone calls. One of the

callers identified himself as “Fox,” indicated that he “had the Police in [his]

control,” and threatened to kill the Petitioners. In January 2004, two people
                                           2
identifying themselves as police officers broke into the Petitioners’ house and

kidnaped Leslie Estrada Romero, ultimately raping her and breaking her nose

before she managed to escape. Eddy Guerra Cabrera learned from friends that his

ex-wife, who was related to several police and army officers and who was dating a

man called “Fox” who also had ties to the police and army, was “involved in” the

attack on Leslie Estrada Romero. The Petitioners fled Guatemala. Later, they

learned that the police officers who had kidnaped Leslie Estrada Romero had

visited their former home looking for them several times.

      The Petitioners submitted: (1) an article detailing police officer abuses

against women, including sexual assault; (2) articles explaining that a band of

police officers that had been robbing civilians had been captured; (3) a certificate

signed by a doctor on January 12, 2003, to the effect that Leslie Estrada Romero

had been treated for a broken nose at a hospital; (4) a certificate signed by a

gynecologist who treated Leslie Estrada Romero at a hospital and found that she

had “soft abdomen with pain . . . [and] inflammatory changes in vaginal walls”;

and (5) the U.S. Department of State Guatemala Country Report on Human Rights

Practices for 2005, stating that police officers were suspected of being involved in

approximately 24 killings, 11 kidnapings, and several rapes, sometimes with

impunity, and that non-state actors with links to organized crime and gangs had

committed hundreds of killings and other crimes.
                                           3
      At their merits hearing, Eddy Guerra Cabrera testified that the Petitioners

received threatening telephone calls. The “boss” of the people who made these

calls was called “Fox.” The Petitioners filed a complaint about these calls with the

police. In 1999, the Petitioners received a telephone call from a person in Fox’s

group who stated that “something bad was going to happen to one of [Eddy

Guerra Cabrera’s] family members.” Later, Eddy Guerra Cabrera’s father was

murdered. Eddy Guerra Cabrera believed that his father was murdered because of

the aforementioned complaints. The police never prosecuted anyone for this

murder. In 2000 or 2001, men identifying themselves as police officers robbed the

Petitioner’s family jewelry business and assaulted Leslie Estrada Romero. On

January 12, 2004, armed men identifying themselves as police officers broke into

his house, kidnaped Leslie Estrada Romero, and ultimately broke the nose of and

raped Leslie Estrada Romero. The armed men threatened to kill Leslie Estrada

Romero also, but she managed to escape. Later that day, the Petitioners filed a

complaint with the police and arranged to flee Guatemala. The police later

informed the Petitioners that they could not find the men who had kidnaped and

raped Leslie Estrada Romero and that the family should “hide.” Eddy Guerra

Cabrera believed that his ex-wife was involved in the persecution of his family.

They had not ended their relationship on good terms and she had threatened him

several times. She had several family members who were police or army officers.
                                          4
Indeed, on cross-examination, Eddy Guerra Cabrera admitted that, because of the

problems he had with his ex-wife and their subsequent divorce, his ex-wife had

“[gone] after [him] through friends” and that, had they not had these problems or

gone through a divorce, the Petitioners likely would not have been persecuted.

      The IJ denied the Petitioners’ application. The IJ reasoned that the

Petitioners “suffer[ed] from credibility issues” because their application lacked

corroboration and many of their claims seemed impossible. However, giving the

Petitioners the benefit of the doubt and assuming their claims were credible, they

nevertheless had not established a nexus between their persecution and an imputed

political opinion. Nothing in the record established that the police imputed a

political opinion from the fact of the Petitioners filing complaints with the police

regarding ill-treatment by the police. Rather, it appeared that the Petitioners’

problems stemmed from the fact that Eddy Guerra Cabrera’s ex-wife had direct

links to the police and army. Because the Petitioners could not satisfy their burden

or proof for asylum relief, it followed that they could not satisfy the more-stringent

burden of proof for withholding of removal. Likewise, because the record

demonstrated that any torture inflicted on the Petitioners was done at the hands of

corrupt police officers, and that the government was trying to control these corrupt

police officers, the Petitioners could not satisfy their burden for CAT relief.

      On appeal, the BIA affirmed the IJ’s denial of relief. The BIA reasoned that
                                           5
it agreed with the IJ that the Petitioners had failed to demonstrate eligibility for

asylum, as evidence that they filed a complaint with the police regarding other

police was insufficient to establish that what happened to them happened because

of their imputed political opinions. It also agreed with the IJ that the Petitioners

generally had failed to provide evidence corroborating Eddy Guerra Cabrera’s

account of events. Because the Petitioners could not satisfy their burden regarding

asylum, they also could not satisfy their more-stringent burden regarding

withholding of removal. Because the Petitioners did not challenge the IJ’s denial

of CAT relief, the BIA would not address that matter.

                                          II.

      When the BIA affirms the IJ’s decision, but issues a separate opinion, we

review the BIA’s opinion “except to the extent that [the BIA] expressly adopts the

IJ’s opinion.” Reyes-Sanchez v. U.S. Att’y Gen., 369 F.3d 1239, 1242 (11th Cir.

2004). When reviewing the BIA’s opinion, we review legal determinations de

novo and factual determinations under the “substantial evidence test.” See

D-Muhumed v. U.S. Att’y Gen., 388 F.3d 814, 817 (11th Cir. 2004); Al Najjar v.

Ashcroft, 257 F.3d 1262, 1283-84 (11th Cir. 2001). Under this test, which is

“highly deferential,” we “must affirm the BIA’s decision if it is supported by

reasonable, substantial, and probative evidence on the record considered as a

whole.” Al Najjar, 257 F.3d at 1283-84 (quotation omitted). In order to reverse a
                                            6
finding of fact, “we must find that the record not only supports reversal, but

compels it.” Mendoza v. U.S. Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003).

When an IJ does not expressly find a petitioner incredible, the petitioner’s

testimony must be accepted, even without corroborating evidence. See Yang v.

U.S. Att’y Gen., 418 F.3d 1198, 1201 (11th Cir. 2005) (holding that an IJ’s

statement that an applicant’s testimony was “extremely inconsistent” was not an

express, or “clean,” credibility finding). We will not consider arguments presented

before the IJ or BIA but not discussed on appeal. Sepulveda v. U.S. Att’y Gen.,

401 F.3d 1226, 1282 n.2 (11th Cir. 2005) (explaining that “[w]hen an appellant

fails to offer argument on an issue, that issue is abandoned”).

      An alien who arrives in or is present in the United States may apply for, inter

alia, asylum and withholding of removal. INA §§ 208(a)(1), 241, 8 U.S.C.

§§ 1158(a)(1), 1231(b)(3)(A), 8 C.F.R. § 208.16(c). To qualify for asylum, the

alien must prove that he is a refugee. Al Najjar, 257 F.3d at 1284 (citing 8 U.S.C.

§ 1101(a)(42)(A)). A refugee is defined in the INA as:

      any person who is outside any country of such person’s nationality . . .
      and who is unable or unwilling to return to, and is unable or unwilling
      to avail himself or herself of the protection of, that country because of
      persecution or a well-founded fear of persecution on account of race,
      religion, nationality, membership in a particular social group, or
      political opinion.

INA § 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A). This list of protected grounds

                                          7
also encompasses an “imputed political opinion,” or a political opinion falsely

attributed to the alien by his persecutors. Sanchez v. U.S. Att’y Gen., 392 F.3d
434, 438 (11th Cir. 2004).

      To establish refugee status, the alien must establish, through specific,

detailed facts, (1) his past persecution on account of a protected ground, or (2) his

“well-founded fear” that he will be persecuted in the future on account of a

protected ground. 8 C.F.R. § 208.13(a), (b); see Al Najjar, 257 F.3d at 1287.

Regarding the nexus element of this standard, the applicant must demonstrate that

one of the enumerated grounds “was or will be at least one central reason for

persecuting” him or her. INA § 208(b)(1)(B)(i), 8 U.S.C. § 1158(b)(1)(B)(i).

      To qualify for withholding of removal, the alien similarly must show that it

is more likely than not that his life or freedom would be threatened on account of

race, religion, nationality, membership in a particular social group, or political

opinion. Mendoza, 327 F.3d at 1287 (citing 8 U.S.C. § 1231(b)(3)(A)). Because

the more-likely-than-not standard that applies to withholding of removal claims is

more stringent than the well-founded-fear standard that applies to asylum claims,

ineligibility for asylum generally precludes withholding of removal eligibility. Al

Najjar, 257 F.3d at 1292-93.



                                          III.
                                           8
      Regarding asylum, substantial evidence supports the BIA’s denial of relief.

See Reyes-Sanchez, 369 F.3d at 1242; D-Muhumed, 388 F.3d at 817. As an initial

matter, because the BIA’s finding regarding the dearth of corroborative evidence of

the Petitioners’ claims was not the sort of clean credibility finding we require, we

accept as true the evidence offered by the Petitioners, namely Eddy Guerra

Cabrera’s testimony. See Yang, 418 F.3d at 1201. Even assuming that Eddy

Guerra Cabrera’s claims are true, however, the Petitioners have not satisfied the

nexus element of the asylum standard. See 8 C.F.R. § 208.13(a), (b); Al Najjar,
257 F.3d at 1287.

      Nothing in the record compels a finding that the Petitioners were persecuted

on account on their imputed political opinions. See Mendoza, 327 F.3d at 1287.

The Petitioners did not establish that the police officers in question interpreted the

complaints, filed by the Petitioners after receiving threatening telephone calls, as

statements against the Guatemalan police and, therefore, robbed, assaulted, raped,

or threatened to kill any of the Petitioners. Indeed, in their application, the

Petitioners did not clearly establish that they were persecuted after filing

complaints. Rather, the Petitioners at most established that Eddy Guerra Cabrera’s

ex-wife enlisted the aid of her “lover” and her family members, who had ties to, or

were, police and army officers, to persecute the Petitioners because she was angry

with Eddy Guerra Cabrera. Indeed, Eddy Guerra Cabrera admitted at the merits
                                            9
hearing that, but for the problems he experienced with his ex-wife, the Petitioners

would not have been persecuted. Eddy Guerra Cabrera did not testify that his

problems with his ex-wife had anything to do with his political opinion, imputed or

otherwise. Therefore, the Petitioners failed to establish that they were persecuted

on account of a specified ground and thereby failed to establish asylum eligibility.

See 8 C.F.R. § 208.13(a), (b); Al Najjar, 257 F.3d at 1287.

      Regarding withholding of removal, because the Petitioners failed to satisfy

their burden for proving asylum eligibility, they necessarily fail to meet their more-

stringent burden for proving withholding-of-removal eligibility. See Al Najjar,
257 F.3d at 1292-93. Regarding relief under the United Nations Convention

Against Torture and Other Cruel, Inhuman, or Degrading Treatment or Punishment

(“CAT”), the BIA found that the Petitioners had abandoned any claim that the IJ

erred in denying CAT relief. On appeal, the Petitioners do not reference this

finding. Therefore, the Petitioners abandoned such an argument. See Sepulveda,
401 F.3d at 1228 n.2. Accordingly, we deny the petition.

      PETITION DENIED.




                                          10